Citation Nr: 1116525	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-15 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a cervical spine disorder with right side radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active service from November 1965 to September 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDING OF FACT

A cervical spine disorder was not demonstrated in-service, spinal arthritis was not compensably disabling within one year of the Veteran's discharge from active duty, and a current cervical spine disorder is not etiologically related to service or to a service-connected disability.


CONCLUSION OF LAW

A cervical spine disorder was not incurred or aggravated during active service, spinal arthritis may not be presumed to have been so incurred, and a cervical spine disorder is not proximately due to or the result of a service-connected disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in August 2007 and March 2009 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in April 2009.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records and examination reports and private treatment records.  

Attempts to retrieve the Veteran's disability records from the Social Security Administration (SSA) were unsuccessful.  The RO was notified by SSA in April 2003that the Veteran's disability was terminated in June 1975 and that his folder had been destroyed.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis may be presumed to have been incurred in service, if the evidence shows that such disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 38 C.F.R. § 3.310.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same. In so doing; the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). The Board is mindful that it cannot make independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

The Veteran alleges that he currently suffers from a cervical spine disorder due to injuries sustained during an in-service motor vehicle accident which occurred in 1972.  He is also seeking entitlement to service connection for a cervical spine disorder as secondary to service-connected lumbar spine disorder and headaches.   In an August 1981 rating decision, service connection was granted for low back pain syndrome.  In a March 2004 rating decision, service connection was granted for headaches.    

The service treatment records show that the spine was found to be normal on entrance examination conducted in October 1965.  In a November 1972 treatment report, it was noted that in October of that year, the Veteran was involved in an automobile accident in which he lost control of the car and drove off a bridge into an adjacent ditch.  It was further noted that the car had overturned and that the Veteran had broken his right femur.  An examination conducted in July 1973 for medical evaluation board purposes revealed that the accident had also resulted in a laceration to the head, left wrist and right knee and that the Veteran had been unconscious for 30 minutes.  The spine was found to be normal on examination in July 1973.

Post-service, a November 1988 private treatment report shows that the Veteran complained of muscular neck pain that occurred 6 times in the last few months.  The diagnosis was muscular pain, relatively mild.    

On VA examination in December 2003, the Veteran reported that during the 1972 automobile accident, he also suffered a whiplash injury when he was thrown out of the car.  Physical examination revealed tenderness, spasms, palpable trigger points of the cervical extensors and sternocleidomastoid muscle with loss of cervical lordosis consistent with cervical strain.  The diagnosis was evidence of cervical whiplash injury on examination.  The examiner noted that there was evidence of loss of cervical lordosis, trigger points, decreased cervical range of motion and occipital neuralgia which is consistent with cervical whiplash injury.  

In July 2007, the Veteran was seen at the VA neurosurgery clinic for evaluation of neck and right arm pain.  He reported that the pain started over a year ago and that it has been progressing slowly ever since.   He indicated that the pain was in his neck and that it radiated down the right arm to the middle three digits.  An MRI revealed severe stenosis of the right ere stenosis of the right C6-7 foramen with central stenosis, some stenosis on C5-6 centrally and also foraminal stenosis on the right side.  The diagnosis was cord compression and foraminal stenosis secondary to a disc herniation.

The Veteran underwent a VA examination in December 2007 for the purposes of determining whether a current cervical spine disorder is secondary to his service-connected lumbar spine disorder or headaches.  Following a physical evaluation, the diagnoses were cervical spine central and foraminal stenosis with disc herniation and cord compression, and right arm numbness as a result of the cervical spine stenosis.  The examiner concluded that it was less likely than not that the Veteran's current neck and right arm conditions are a result of or aggravated by his service-connected headaches and lumbar degenerative disc disease.  It was explained that headaches would be a result of a neck condition, and not the other way around.  The examiner further stated that degenerative changes in the lumbar spine do not typically affect the upper extremities or cervical spine so it would not be expected to result in an upper extremity radiculopathy or cervical spine stenosis.      

In a June 2008 statement, the Veteran's private physician, E. S., M.D., reported that the Veteran was involved in a motor vehicle accident in 1972 and that since that time, he has had chronic neck pain which he has treated with some type of nonsteroidal medication.  Last summer the pain became quite severe.  Dr. S. felt that it was highly probable that the accident caused the neck pain and that it was slowly degenerating from the accident which was not a new phenomenon.    

The Veteran underwent further VA examination in February 2009 and was diagnosed as having cervical degenerative joint disease (DJD), degenerative disc disease (DDD), spinal stenosis and radiculopathy.  The examiner concluded that the Veteran's cervical spine disorder was not caused by or the result of his motor vehicle accident during military service.  She explained that there was no link between the motor vehicle accident and his current symptoms.  She noted that in 1988, the Veteran had pain and that he reported six episodes of pain in the prior six months, but there was no ongoing pain from 1972 to 1988.  The examiner stated that the Veteran was able to maintain a job with significant lifting without loss of work and that he did this for 30 years.  The examiner felt that age-related change and wear and tear from 30 years of labor were the most likely causes of the Veteran's current cervical spine problems.  It was further stated that a whiplash injury involves muscles and does not cause degenerative changes of the spine unless there was a specific additional spinal injury.  The Veteran reported that he self-treated the pain but there is no documentation to link the Veteran's injury from the motor vehicle accident to his current symptomatology.     

The record clearly shows that a Veteran has a current cervical spine disorder, diagnosed as cervical DJD, DDD, spinal stenosis and radiculopathy.  

With respect to issue of entitlement to service connection for a cervical spine disorder on a direct incurrence basis, the record contains conflicting medical evidence concerning the relationship between a current cervical spine disorder and an injury arising from the Veteran's in-service motor vehicle accident.  The December 2003 VA examiner indicated that the Veteran had current evidence of whiplash injury based on the Veteran's report of incurring a whiplash injury during the 1972 automobile injury.  Furthermore, a private physician has opined that the Veteran's cervical spine disorder is related to his in-service automobile accident.    

Conversely, a February 2009 VA examiner reviewed the claims folders and examined the Veteran before opining that the Veteran's cervical spine disorder was not caused by or the result of his motor vehicle accident during military service.   The examiner noted that the Veteran first reported neck pain in 1988 and that prior to the time, there is no record of the Veteran seeking treatment for a cervical spine disorder.  With regard to a whiplash injury, the examiner noted that such an injury involves muscles and does not cause degenerative changes of the spine unless there is evidence of additional injury which is not the case here.  Rather, the VA examiner attributed the Veteran's current cervical spine disorder to age-related change and wear and tear from 30 years of labor.    

After careful consideration, the Board concludes that the opinion of the February 2009 VA examiner is more probative than the December 2003 VA examiner and the private physician who did not provide any rationale for their conclusions.  The February 2009 VA examiner performed a thorough examination and provided a detailed rationale explaining why she felt that the Veteran's cervical spine disorder was not related to the in-service automobile accident.  Given the thorough nature of the February 2009 VA opinion, the Board relies upon that VA examiner's clarification and evaluation of this claim.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board must rely on an informed medical opinion in order to adjudicate a claim); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (recognizing that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)

Furthermore, while the evidence confirms that the Veteran was involved in an automobile accident during service and that he did incur injuries from that accident, there is no credible and competent evidence of any chronic cervical spine disorder in service, or of spinal arthritis within one year of the Veteran's release from active duty.  The first documentation of a cervical spine pain in the record is in 1988, which is more than 15 years after discharge from service.  This length of time weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  Furthermore, the probative opinion from the February 2009 VA examiner establishes that the Veteran's cervical spine disorder is not related to service.  Accordingly, service connection for a cervical spine disorder with ride side radiculopathy is not warranted on a direct basis.

It is acknowledged that the Veteran is competent to report observable symptoms such as neck pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, in the present case, to the extent that the Veteran is claiming continuous cervical spine symptomatology since active service, he is not found to be credible.  Indeed, the Veteran's separation examination was negative for any spine disorder.  The Veteran had no complaints concerning his cervical spine on VA examinations in 1973, 1974, 1975, 1977 and 1981, despite reporting low back pain on some of these examinations.  Moreover, the Veteran was not seen with any complaints of neck pain until 1988, about 15 years following discharge.  At that time, the Veteran reported the onset of neck pain in the previous six months prior to seeking treatment.  Had he been experiencing continuous symptoms, it is reasonable to expect that he would have mentioned such symptoms many years earlier, or at least would have advised his treatment provider of longstanding neck problems dating since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between observations and the date on which the statements were written in weighing credibility).

With regard to secondary service connection, a December 2007 VA examiner concluded that the Veteran's cervical spine disorder was not caused or aggravated by his service-connected lumbar spine disorder or headaches.  The opinion included consideration of the Veteran's complaints of neck pain over the years and the conclusion was supported by clear rationale.  While the December 2003 examiner noted it was possible that neck and shoulder musculature has been aggravated by his antalgic gait.  Such opinion is merely speculative.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative).  Further, no rationale for such opinion was provided.  Accordingly, the opinion is not probative.  

The Veteran argues that because his headaches have been linked to his service connected low back condition, his cervical spine disorder must also be related.  The Veteran as a lay person, is not competent to provide a medical opinion as to the relationship between his current cervical spine disorder and his service connected lumbar spine condition and headaches.  Indeed, although his headaches are listed as being due to his low back condition, the Board notes that the VA examination upon which that grant was based did not, in fact, link the headaches to his low back condition.  In any event, the Board finds the opinion of the December 2007 examiner to be more probative than the Veteran's lay assertions or the speculative opinion of the December 2003 examiner.  Thus, service connection for a cervical spine disorder with right side radiculopathy on a secondary basis is not warranted.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2010).  



ORDER

Entitlement to service connection for a cervical spine disorder with right side radiculopathy is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


